                                          Case 3:20-cv-06018-MMC Document 67 Filed 05/19/21 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CALIFORNIA TRIBAL FAMILIES                   Case No. 20-cv-06018-MMC
                                         COALITION, et al.,
                                  8                    Plaintiffs,                    ORDER DIRECTING PLAINTIFFS TO
                                  9                                                   SUBMIT CHAMBERS COPIES
                                                v.
                                  10
                                         ALEX AZAR, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On May 17, 2021, plaintiffs electronically filed their Motion for Summary Judgment,
                                  14   as well as six exhibits attached thereto.
                                  15          Given the large number of pages comprising said filings, plaintiffs are hereby
                                  16   DIRECTED to submit forthwith a chambers copy of each of the above-referenced
                                  17   documents. See General Order No. 72-6 (suspending local rules requiring chambers
                                  18   copies "unless a judge orders otherwise in a specific case").
                                  19          IT IS SO ORDERED.
                                  20

                                  21   Dated: May 19, 2021
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
